Exhibit 16.1 Killman, Murrell & Company, P.C. Certified Public Accountants 1931 E. 37th Street, Suite 7 2626 Royal Circle 3300 N. A Street, Bldg. 4, Suite 200 Odessa, Texas 79762 Kingwood, Texas77339 Midland, Texas 79705 (432) 363-0067 (281) 359-7224 (432) 686-9381 Fax (432) 363-0376 (281) 359-7112 Fax (432) 686-6722 January 21, 2011 Mr. Harry Graves, Chief Financial Officer USA Synthetic Fuel Corporation 312 Walnut Street, Suite 1600 Cincinnati, OH 45202 Dear Sir: We have reviewed the information included in the Form 8-K dated January 21, 2011 related to our resignation, and we agree with the statements made therein: /s/ Killman, Murrell & Company, P. C. Killman, Murrell & Company, P. C.
